Citation Nr: 1733213	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  08-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for fungal infection of both hands and feet.  .

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a January 2009 substantive appeal, the Veteran requested a hearing before the Board.  In October 2009, he withdrew the request in writing.

In January 2005, April 2010, and August 2013, the case was remanded for further development.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagreed with the Court's decision and appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  However, on July 14, 2017, the Federal Circuit issued an opinion in Johnson v. Shulkin that reversed the Court's decision.  Therefore, the stay on affected appeals is now lifted.  The Board will now adjudicate the Veteran's claim for an increased rating for the fungal infection of both hands and feet.





FINDINGS OF FACT

1.  For the entire period of the appeal the Veteran's toenail and fingernail fungus had and/or has covered less than 20 to 40 percent of the entire body or exposed area; the Veteran experienced pain on contact and was prescribed oral topical anti-fungal medications and a topical corticosteroid medication but was not required to use systemic corticosteroid or other immunosuppressive therapy for a total duration of six weeks or more.

2.  The Veteran is not precluded from securing or following all forms of substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for toenail and fingernail fungus have not been met at any time during the period of the appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.21, 4.31, 4.118, DC 7813-7806 (2016).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in November 2007.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations in July 2005, December 2007, June 2010, and May 2014. 

Accordingly, the Board will address the merits of the claim.

II.  Stegall Compliance

In August 2013, the Board last remanded the case for further development.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, the August 2013 remand directed the AOJ to obtain updated VA and private treatment records and issue a statement of the case.  The Board finds that VA substantially complied with the August 2013 Board remand.  See 
38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

III.  Analysis

A.  Increased Disability Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's skin disability has been rated under Diagnostic Code (DC) 7813-7806 for dermatitis.  Hyphenated codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 7806 provides a noncompensable (0 percent) rating for the evaluation of dermatitis or eczema if there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted if there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating requires 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas be affected, or; that systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Finally, a rating of 60 percent is warranted when the disability covers an area of more than 40 percent of the entire body, or when more than 40 percent of exposed areas are affected, or when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required during the past 12-month period.  
38 C.F.R. § 4.118, DC 7806 (2016).

DC 7813 also provides for a rating of disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7804, or 7805), depending upon the predominant disability.  In this case, the Veteran's dermatitis has not resulted in any scars or disfigurement of the head, face, or neck.  As such, the Board finds that the Veteran is most accurately rated under DC 7806.

The Veteran maintains that the fungal infection of both hands and feet is more severe than what is contemplated by the currently assigned 10 percent rating.  In his February 2009 Substantive Appeal (VA Form 9), the Veteran stated that his disability more approximates a 30 percent rating.  See VA Form 9.

In July 2005, the Veteran underwent a VA examination.  The examiner reviewed the claims file and performed an in-person examination.  During the examination, the Veteran stated that both his hands and feet had been a constant problem.  He had been prescribed oral medications and topical anti-fungal creams.  However, none of the treatments worked on the infection.  At the time of the examination, the Veteran had not been using any treatments for a year.  The Veteran reported that he had had a nail culture, and the culture confirmed fungal infection.

The examiner noted that 10 of 10 of the Veteran's fingernails had distal onycholysis affecting the distal half of the nail with mild subungual debris.  There was no scale or dermatitis on the Veteran's hands.  Additionally, 10 of 10 of the Veteran's toenails were hyperkeratotic with moderate subungual debris and distal onycholysis.  The right third toenail had distal dark discoloration.  There was no scarring.  The examiner concluded that there was chronic nail dystrophy of all twenty nails.

In April 2006, the Veteran was seen by a private dermatologist who noted the Veteran's report of constant fingernail and toenail infections.  Skin examination was negative.  The dermatologist prescribed an oral anti-fungal medication for a four month trial even though the Veteran reported no success with these medications in the past.  The same month, the Veteran submitted a statement and another from his supervisor who reported that the Veteran had to wear gloves and experienced hand and foot pain while working with tools as a mechanic.  The Veteran left the job and began work as a truck driver. 

In December 2007, the Veteran underwent a VA contract examination.  The physician noted that the Veteran had a fungal infection of fingers and toes.  The infection consisted of crusting disfigurement, hyperpigmentation of less than six square inches, and abnormal texture of less than six square inches.  However, there was no scarring.  There was no ulceration exfoliation tissue loss induration, inflexibility hypopigmentation and limitation of motion.  The skin lesion coverage one percent of the exposed area.  The examiner confirmed the fungal infection of bilateral hands and feet diagnosis.  Treatment had been with multiple anti-fungal oral and topical medications.  

In correspondence in February 2008, the private dermatologist noted that he continued to treat the Veteran for the hand and foot nail fungus with oral and topical medications without success.  VA outpatient treatment records from 2008 to 2010 mention the on-going infection and prescriptions for anti-fungal medications.  

In June 2010, the Veteran underwent a VA examination.  The examiner reviewed the claims file and performed an in-person examination.  During the examination, the Veteran stated that he had fingernail pain which averaged 6/10.  The examiner noted that nothing aggravated or aided in alleviating the fungal infection.   The examiner stated that the Veteran's fungal infection was still active and needed systemic therapy but had not been actively treated in the past year.  The examiner diagnosed the Veteran with moderately severe and chronic onychomycosis of all toenails and fingernails.

In July 2012, the private dermatologist prescribed the use of Vanos 0.1 percent topical cream to his nails.  Vanos is a corticosteroid used to relieve redness, itching, swelling or other discomfort caused by skin conditions.  See Micromedex, Frucinonide, http://www.mayoclinic.org/drugs-supplements/fluocinonide-topical-application-route/description/drg-20073636 (last updated Mar. 01, 2017).

In June 2014, the Veteran underwent a VA examination.  The Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck.  At the time of the exam, the Veteran had been using Vanos topical cream on a constant/near constant rate.  The examiner indicated that no systemic corticosteroids or immunosuppressive medications were in use.  The examiner noted that the infection covered less than 5 percent of the Veteran's body and exposed area and confirmed the diagnosis of onychomycosis. 

Based on the VA examinations, private and VA outpatient treatment records noted above, the Board finds that the Veteran's fungal infection of the fingernails and toenails was constant, painful, and was treated initially with multiple topical and oral antifungal agents without success.  Starting in July 2012, the Veteran used a topical corticosteroid medication.  There was no use of systemic immunosuppressive or corticosteroid medications.  

For the entire period of the appeal the VA examinations discussed above and the Veteran's private treatment records do not show that fungal infection covered 20 to 40 percent of the entire body area.  The December 2007 private examiner indicated that the infection covered less than one percent of the expose body area.  The July 2005 and June 2010 VA examiners indicated that the Veteran had not been systematically treating the infection for a year.  Other records during this period show the use of oral (systemic) antifungal medications but not steroid or immunosuppressive medications.  In July 2012 and June 2014, the Veteran was prescribed and used a topical corticosteroid on a near continuous basis.  As such, the criteria for a rating in excess of 10 percent for dermatitis have not been met for the entire rating period on appeal.  

The Board has considered the Veteran's statements that his disability is worse.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board considered the effect of pain in the fingers on contact with objects such as tools and foot pain on extended standing.  However, as noted in the section below, the Veteran is able to perform all daily activities, drive a vehicle, and participate in sports for much of the period of the appeal when his fungal disability was a constant level of severity.  It is not shown that finger and toe pain causes a loss of function of the hands and feet warranting a higher rating.   

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).

The Board finds the totality of the evidence weighs against an increase in excess of 10 percent at any time during the period of the appeal.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  TDIU

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a) (1), 4.15. 

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment."). 

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16 (a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16 (b). 

A TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

The Veteran served in the Army from March 1967 to March 1970 as a member of the wheel vehicle maintenance crew and/or vehicle repair.  The Veteran obtained his GED.  See DD 214.  After service the Veteran reported working for 14 years as a mechanic.

In an April 2006 correspondence, the Veteran claimed that his service connected disabilities affected his job performance and his ability to obtain and maintain substantially gainful employment.  The Veteran stated that he worked as a heavy equipment mechanic.  As a mechanic, the Veteran used oil, wore gloves and boots which caused him to experience a great deal of irritation and pain.  As noted above, his supervisor reported that the Veteran left the mechanics position for a job as a truck driver.   The Board refers to the analysis above regarding the degree of severity of the service-connected fungal infections of the fingernails and toenails. 

In this case, the Veteran does not meet the threshold requirements for the entire period on appeal.  The Board will distinguish and discuss the periods on appeal where the Veteran did and did not meet the threshold requirements.  Prior to January 17, 2012, the Veteran did not meet the threshold requirements for TDIU.  The Veteran was service-connected for sinusitis rated at 50 percent, fungal infection of both hands and feet at 10 percent, tinnitus at 10 percent and hearing loss right ear which was noncompensable.  The combined rating during this period was 60 percent.  For the period prior to January 17, 2012, the Veteran did not meet the threshold requirement for TDIU.  38 C.F.R. § 4.16(a).  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, entitlement to TDIU is denied, for this period, as the Veteran does not meet the threshold requirements.

From January 17, 2012, the Veteran's service-connected disabilities included sinusitis rated at 50 percent, fungal infection and tinnitus at 10 percent, hearing loss in the left ear which is noncompensable, and per planus rated at 30 percent.  The Veteran's combined evaluation for VA compensation purposes was 70 percent with one disability rated at 40 percent or more.  The Veteran's service connected disabilities did meet the percentage rating standards for a schedular TDIU.  See 38 C.F.R. § 4.16(a).  

In October 2012, the Veteran was afforded a VA examination for his sinusitis.  The examiner reviewed the Veteran's claims file and performed an in-person interview.  The examiner noted that the Veteran did not have, among other things, vocal cord paralysis or any other pharyngeal or laryngeal conditions, or deviated nasal septum.  The examiner concluded that the Veteran's sinus condition did not have an impact on his ability to work.  

In June 2014, the Veteran was afforded a VA examination for his feet, hands, tinnitus, and hearing loss.  The Veteran stated he was a mechanic for 14 years and was able to work with his feet.  The Veteran was retired, but the examiner noted that the fungal infection had an impact on the Veteran's ability to work.  The Veteran's infection limited the Veteran's ability to wear gloves, i.e., if he has to work around the house.  The Veteran stated that his toenails were aggravated by shoes and socks, and alleviated by going barefoot.  Anything that struck the nails was painful so the Veteran had to avoid certain activities with the hands.

The examiner noted that along with fungal infection, the Veteran also had pes planus which was aggravated by walking or standing and alleviated by inserts.  Over time, his feet interfered with his jobs as he could not stand for a long period of time or walk, or drive long distances.  The Veteran lost 0-1 week/yr. work time lost.  He had difficulty climbing stairs.  The Veteran stopped playing basketball, tennis, softball, and golf.  The examiner noted that the Veteran's feet did not interfere with his activities of daily living.  The examiner state that the Veteran "IS ABLE TO PERFORM the following in a normal 8 hour work day" and then concluded by saying that, objectively, the exam showed evidence of mild pes planus.  The Veteran's subjective complaints of pain, reported work accommodations, and reported decrease in activity suggested functional limitations greater than anticipated for mild pes planus.  

Regarding the Veteran's hearing loss and tinnitus, the examiner concluded that, with proper hearing protection and/or adaptive devices, the Veteran has no work restrictions for hearing loss or tinnitus.  

Although the Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator (See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16 (a)), it is noteworthy that no medical professional has specifically opined that the Veteran's service-connected fungal infection, sinusitis, tinnitus and hearing loss, alone, produce unemployability.  

The Board acknowledges the Veteran's contentions that he is unable to work due to his service-connected conditions as he is no longer able to work as a heavy duty mechanic.  In addition, the Board observes statements from the Veteran's former employer who detailed the reasons for the Veteran's dismissal which is related to his disability.  The Veteran and his former employer are competent to report their observations.  However, the statements do not show that the Veteran's service-connected disabilities preclude him from engaging in all forms of substantially gainful employment, as they only address his ability to perform as a heavy duty mechanic.  While the Veteran was no longer able to work as a heavy duty mechanic, the record does not show that he unable to performed sedentary employment.  A TDIU rating is not warranted where a veteran is unable to continue a chosen profession.  As already noted, the determinative question for purposes of TDIU is whether the Veteran's level of disability, given his education, training, and experience, renders it impossible for the average person to obtain or retain substantially gainful employment of some type.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In summary, the Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran is precluded from securing or following substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  Aside from the Veteran's contentions, there is no objective evidence indicating that the Veteran's service-connected disabilities render him unable to secure substantially gainful employment. 

While the Board does not doubt that the Veteran's service-connected disabilities have a significant effect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 70 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.   As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. §5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

A rating in excess of 10 percent for fungal infection of the feet and hands is denied.

A total rating based on individual unemployability (TDIU) is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


